Appeal from a judgment of the Supreme Court in favor of defendants, entered March 6, 1978 in Columbia County, upon a verdict rendered at a Trial Term. Plaintiff commenced this action to recover $400,000 in insurance proceeds after a mansion it owned was totally destroyed by fire. The jury returned a verdict of no cause of action, which the trial court refused to set aside as against the weight of the evidence. The record contains ample evidence from which the jury could properly conclude that the fire which destroyed the mansion was intentionally caused by persons acting for or on behalf of plaintiff. Plaintiff’s contention that the trial court erred in refusing to admit evidence showing that the land retained value after the fire is without merit. Evidence that the land had value after a fire destroyed a building located thereon has little, if any, probative value to repudiate the inferences of motive to commit arson. We, therefore, conclude that the trial court properly excluded such evidence as irrelevant. Plaintiff’s other contentions are insubstantial and do not require discussion. Judgment affirmed, with costs. Mahoney, P. J., Greenblott, Kane and Mikoll, JJ., concur; Main, J., not taking part.